                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 1 of 26 Page ID
                                                                                          #:66158


                                                           1 CALLAHAN & BLAINE, APLC
                                                             Edward Susolik (SBN 151081)
                                                           2 Esusolik@callahan-law.com
                                                             David J. Darnell (SBN 210166)
                                                           3 Ddarnell@callahan-law.com
                                                             James M. Sabovich (SBN 218488)
                                                           4 jsabovich@callahan-law.com
                                                             3 Hutton Centre Drive, Ninth Floor
                                                           5 Santa Ana, California 92707
                                                             Telephone: (714) 241-4444
                                                           6 Facsimile: (714) 241-4445
                                                           7 Attorneys for Defendants NEWPORT TRIAL GROUP
                                                             and SCOTT J. FERRELL
                                                           8
                                                           9                     UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                               SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 NATURAL IMMUNOGENICS                   CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                            CORP., a Florida corporation,          JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                                              Plaintiff,           NTG’S OPPOSITION TO NIC’S
                                                         14                                        OBJECTIONS TO THE SPECIAL
                                                                 v.                                MASTER’S ORDER DENYING IN PART
                                                         15                                        NIC’S MOTION FOR LEAVE TO TAKE
                                                            NEWPORT TRIAL GROUP, et                ADDITIONAL DISCOVERY [DKT. 876]
                                                         16 al.,
                                                         17                     Defendants.        Special Master: Hon. Rosalyn Chapman
                                                                                                   Judge:          Hon. James V. Selna
                                                         18
                                                         19                                        Date:             February 3, 2020
                                                                                                   Time:             1:30 p.m.
                                                         20                                        Dept.:            10C
                                                         21
                                                                                                   Complaint Filed:               December 7, 2015
                                                         22                                        Trial Date:                    November 3, 2020
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                   FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 2 of 26 Page ID
                                                                                          #:66159


                                                           1                                       TABLE OF CONTENTS

                                                           2                                                                                                             Page
                                                           3 I.     INTRODUCTION ........................................................................................... 1
                                                           4 II.    PROCEDURAL BACKGROUND ................................................................. 2
                                                           5 III.   THE SPECIAL MASTER CORRECTLY DENIED NIC’S REQUEST
                                                                    FOR ADDITIONAL DISCOVERY ............................................................... 7
                                                           6
                                                                    A.      The Special Master Correctly Denied NIC’s Request for
                                                           7                Reopened Depositions........................................................................... 8
                                                           8        B.      The Special Master Correctly Found that NIC Has Not Shown
                                                                            Good Cause for Discovery from Kirtland & Packard ........................ 12
                                                           9
                                                                    C.      The Special Master Correctly Found that NIC Has Not Shown
                                                         10                 Good Cause to Depose Wynn Ferrell ................................................. 14
                                                         11         D.      The Special Master Correctly Found that NIC Has Not Shown
                                                                            Good Cause to Depose Daniel Bobba................................................. 15
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                                    E.      The Special Master Correctly Denied NIC’s Request for Leave
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                 to File Yet Another Crime-Fraud Motion ........................................... 16
                                                         14         F.      The Special Master Correctly Found that the Discovery NIC
                                                                            Seeks is Disproportionate to the Amount in Controversy and
                                                         15                 Importance of the Issues ..................................................................... 18
                                                         16 IV.     CONCLUSION ............................................................................................. 22
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                                 -i-
                                                                                      OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                         FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 3 of 26 Page ID
                                                                                          #:66160


                                                           1                                            TABLE OF AUTHORITIES

                                                           2                                                                                                                        Pages
                                                           3 Cases
                                                           4
                                                             Abbott v. Wyoming Cty. Sheriff’s Office,
                                                           5   2017 WL 2115381 (W.D.N.Y. May 16, 2017) .................................................... 22
                                                           6 Alaska Elec. Pension Fund v. Bank of Am. Corp.,
                                                           7    2016 WL 6779901 (S.D.N.Y. Nov. 16, 2016) ..................................................... 22

                                                          8 Archer v. City of Taft,
                                                               No. 1:12-CV-00261-AWI, 2014 WL 5216653 (E.D. Cal. Oct. 14,
                                                          9
                                                               2014) ....................................................................................................................... 8
                                                         10
                                                            Arminak v. Arminak & Assocs., LLC,
                                                         11    No. CV 16-3382 JAK (SSX), 2017 WL 10403032 (C.D. Cal. May
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12    23, 2017) ............................................................................................................... 11
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Barten v. State Farm Mut. Auto. Ins. Co.,
                                                               No. CIV12399TUCCKJLAB, 2014 WL 11512606 (D. Ariz. July 8,
                                                         14
                                                               2014) ................................................................................................................. 8, 11
                                                         15
                                                            Bookhamer v. Sunbeam Products Inc.,
                                                         16    No. C 09-6024 EMC (DMR), 2012 WL 5188302 (N.D. Cal. 2012) ................... 10
                                                         17
                                                            E.E.O.C. v. Prod. Fabricators Inc.,
                                                         18    285 F.R.D. 418 (D. Minn. 2012) .......................................................................... 10
                                                         19 Eaton Corp. v. Weeks,
                                                         20    No. 13-12392, 2014 WL 700466 (E.D. Mich. 2014) ........................................... 10
                                                         21 Goins v. Cty. of Merced,
                                                         22   No. 113CV01245DADSKO, 2015 WL 9304749 (E.D. Cal. Dec. 22,
                                                              2015) ................................................................................................................. 8, 11
                                                         23
                                                            Graebner v. James River Corp.,
                                                         24   130 F.R.D. 440 (N.D. Cal. 1989) ........................................................................... 8
                                                         25
                                                            Harris v. Computer Assocs. Int’l, Inc.,
                                                         26   204 F.R.D. 44 (E.D.N.Y.2001)............................................................................... 7
                                                         27
                                                         28
                                                                                                                          - ii -
                                                                                             OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                                FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 4 of 26 Page ID
                                                                                          #:66161


                                                           1                                            TABLE OF AUTHORITIES
                                                                                                            (CONTINUED)
                                                           2                                                                                                                         Pages
                                                           3 Ispat Inland, Inc. v. Kemper Envtl., Ltd.,
                                                           4    No. 05 CIV 5401 BSJ HBP, 2007 WL 2197892 (S.D.N.Y. July 31,
                                                                2007) ....................................................................................................................... 9
                                                           5
                                                             Love v. Permanente Med. Grp.,
                                                           6
                                                                No. C-12-05679 WHO (DMR), 2014 WL 491257 (N.D. Cal. Feb. 4,
                                                           7    2014) ..................................................................................................................... 10
                                                           8 Morales, et al. v. Magna, Inc., et al.,
                                                           9   No. 3:10-cv-1601-EDL (N.D. Cal. filed Apr. 14, 2010) ................................ 15, 16

                                                         10 Morris v. Sutton,
                                                              No. 117CV01488AWISAB, 2019 WL 2994291 (E.D. Cal. July 9,
                                                         11
                                                              2019) ..................................................................................................................... 21
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                            Nation Star Mortgage LLC v. Flamingo Trails No. 7 Landscape
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Maintenance Ass’n,
                                                         14   316 F.R.D. 327 (D. Nev. 2016) ........................................................................ 7, 19
                                                         15 Singleton v. Hedgepath,
                                                               No. 1:08-CV-00095-AWI, 2015 WL 1893982 (E.D. Cal. Apr. 24,
                                                         16
                                                               2015) ..................................................................................................................... 21
                                                         17
                                                            United States v. Canamari,
                                                         18    978 F.2d 1266 (9th Cir. 1992) .............................................................................. 14
                                                         19
                                                            United Steel Workers of Am. v. Retirement Income Plan for Hourly-
                                                         20    Rated Employees of ASARCO, Inc.,
                                                         21    512 F.3d 555 (9th Cir. 2008) ................................................................................ 17

                                                         22 Updike v. Clackamas County,
                                                               No. 3:15-CV-00723-SI, 2016 WL 111424 (D. Or. Jan. 11, 2016) ...................... 22
                                                         23
                                                         24 Zest IP Holdings, LLC v. Implant Direct Mfg.,
                                                               No. CIV. 10-0541-GPC WVG, 2013 WL 5211940 (S.D. Cal. Sept.
                                                         25    13, 2013) ................................................................................................................. 7
                                                         26 Statutes
                                                         27
                                                            Fed. R. Civ. Proc. 26(b)(1) .............................................................................. 7, 18, 19
                                                         28
                                                                                                           - iii -
                                                                                             OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                                FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 5 of 26 Page ID
                                                                                          #:66162


                                                           1        Defendants Newport Trial Group and Scott Ferrell (collectively “NTG”)
                                                           2 respectfully submit their Opposition to NIC’s Objection to the Special Master’s
                                                           3 Order (Dkt. 881) denying in part NIC’s motion for leave to take additional
                                                           4 discovery.
                                                           5 I.     INTRODUCTION
                                                           6        Defendants have literally been waiting and asking for years for a trial date.
                                                           7 And after more than four years and more than 885 docket entries, this matter has
                                                           8 now finally been set to proceed to trial on November 3, 2020. Yet NIC’s latest
                                                           9 objections threaten to derail the November trial date and waste tremendous party
                                                         10 and judicial resources by seeking to redo depositions and take additional discovery
                                                         11 for which there is simply no good cause, as described more fully below and in the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Special Master’s well-reasoned Order.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         Approximately one year ago, the Court informed the parties that “I cannot in
                                                         14 good conscience continue to give the level of attention to this case that parties have
                                                         15 thrust upon the Court” and that the “burden I think is disproportionate to the
                                                         16 significance and value of the controversy . . . .” Oct. 11, 2018 Hearing Tr. at 37:2-7.
                                                         17 In doing so, the Court also affirmed that “the burdens imposed by this litigation are
                                                         18 not justified by the amount in controversy” and that “the amount in controversy is
                                                         19 not so high as to validate unending discovery, nor is it so high as to justify the
                                                         20 substantial burden placed on the parties and the Court by the discovery at issue in
                                                         21 this motion [seeking in camera review.]” (Dkt. 788 at 13.)
                                                         22         Despite these findings, NIC recently asked the Special Master for leave to
                                                         23 redo depositions and expand discovery even further. Specifically, NIC sought to
                                                         24 redo five party depositions that were already taken, to add three new non-party
                                                         25 depositions and one new records subpoena for witnesses NIC has always known
                                                         26 about, and to file a crime-fraud motion over documents that were logged years ago.
                                                         27
                                                         28
                                                                                                       -1-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 6 of 26 Page ID
                                                                                          #:66163


                                                           1        The Special Master correctly recognized NIC’s latest request to be excessive
                                                           2 and unfounded. First and foremost, the discovery NIC sought did not “legitimately
                                                           3 flow from” this Court’s privilege orders as NIC claimed. Moreover, as the Special
                                                           4 Master’s Order noted, NIC did not establish good cause and NIC refused to identify
                                                           5 not only the proposed questions, but even the topics and subject matters that would
                                                           6 justify the reopening of these depositions. NIC likewise failed to specify any areas
                                                           7 of examination to which the witnesses did not respond previously. At the same
                                                           8 time, NIC refused to explain why or how information in the recently produced
                                                           9 documents would support the recalled depositions (let alone reopening a specific
                                                         10 line of questioning at these completed depositions) or justify the taking of more non-
                                                         11 party depositions for witnesses NIC has always known about. As to NIC’s proposed
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 supplemental crime-fraud motion, the documents that NIC seeks were on a privilege
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 log that was produced years ago, and that was the subject of NIC’s already litigated
                                                         14 Omnibus Motion. Further, those documents relate to the Vogue matter, and this
                                                         15 Court expressly barred discovery into that case because “NIC has unduly delayed
                                                         16 seeking discovery into [Schoonover’s] case against Vogue International . . . .” (Dkt.
                                                         17 414 at 7.) Thus, as the Special Master correctly found, NIC’s motion for leave for
                                                         18 yet another crime-fraud motion is directed at discovery that is prohibited by the law
                                                         19 of the case. Finally, the Special Master correctly found that NIC’s requests,
                                                         20 individually and as a whole, were not proportional to the needs of this case or the
                                                         21 amount in controversy.
                                                         22         For all of these reasons and as described further below, the Special Master’s
                                                         23 Order is correct and NIC’s Objection to it should be overruled.
                                                         24 II.     PROCEDURAL BACKGROUND
                                                         25         NIC’s motion for leave was the second time that NIC had filed a vague and
                                                         26 generic request to recall and reopen the depositions of three of the same defendants
                                                         27 (i.e., Andrew Nilon, Sam Schoonover, and Taylor Demulder) that are at issue in the
                                                         28 instant motion. NIC previously filed a motion requesting “(1) Specific Relief
                                                                                                   -2-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 7 of 26 Page ID
                                                                                          #:66164


                                                           1 Related to the Depositions of Taylor Demulder (“Demulder”), Sam Pfleg (“Pfleg”),
                                                           2 Giovanni Sandoval (“Sandoval”), Matthew Dronkers (“Dronkers”) and Andrew
                                                           3 Nilon (“Nilon”); and (2) Sanctions against Defendants Nilon, Demulder and Sam
                                                           4 Schoonover (“Schoonover”) and their counsel…” (Dkt. 518 at 1-2). Importantly, in
                                                           5 considering that motion, the Special Master discussed what transpired at the
                                                           6 depositions of Nilon, Demulder, and Pfleg by noting: 1
                                                           7            • “On June 7, 2017, the deposition of Andrew Nilon took place in Irvine,
                                                           8                California. Arhangelsky Decl. ¶ 11, Exh. H. NIC did not terminate the
                                                           9                deposition and at the end of the deposition, NIC’s counsel stated:
                                                         10                 ‘Okay. At this point we’re complete with our examination.’” (Dkt. 518
                                                         11                 at 4.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                                        •
                                                         12                 “On May 12, 2017, the deposition of Demulder took place in Las
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                 Vegas, Nevada. At the end of the deposition, NIC’s counsel said, ‘All
                                                         14                 right. We’re done.’” (Dkt. 518 at 4.)
                                                         15             • “On May 24, 2017, the deposition of Pfleg took place in Chicago,
                                                         16                 Illinois. Arhangelsky Decl. ¶ 8, Exh. E. NIC did not terminate the
                                                         17                 deposition and, after a brief cross-examination by NTG Defendants’
                                                         18                 attorney, David Darnell (“Darnell”), NIC agreed there were no more
                                                         19                 questions.” (Dkt. 518 at 4.)
                                                         20         The Special Master also described how counsel for the parties had met and
                                                         21 conferred after the first session of Schoonover’s deposition and how NIC was able
                                                         22 to reschedule and complete Schoonover’s recalled deposition on June 2, 2017,
                                                         23 without issue. (Dkt. 518 at 3-4.)
                                                         24         Despite concluding these depositions without reserving any rights, NIC filed a
                                                         25 motion seeking to recall multiple depositions based on allegations ranging from
                                                         26
                                                         27         1
                                                                    The descriptions quoted in bullet points are taken verbatim from the Special
                                                         28 Master’s Order in Docket 518.
                                                                                                  -3-
                                                                                     OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                        FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 8 of 26 Page ID
                                                                                          #:66165


                                                           1 coaching to evasive answers and privilege assertions. (Dkt. 518 at 1-2.) But as the
                                                           2 Special Master explained in that prior order, NIC’s motion did “not clearly identify
                                                           3 or set forth the specific relief NIC seeks, as the motion properly should.” (Dkt. 518
                                                           4 at 5.) Continuing, the Special Master noted: “Most strikingly, NIC does not
                                                           5 identify what questions it wants each of the non-NTG Defendants to answer at his
                                                           6 recalled deposition.” (Id.) Accordingly, the Special Master denied “the motion
                                                           7 without prejudice to NIC filing a new motion for relief after strict compliance with
                                                           8 Rule 37(a)(1) and Local Rule 37-1.” (Id.)
                                                           9        NIC took the same approach in its latest motion for leave. This time, in
                                                         10 addition to requesting a complete and unrestricted “re-do” of five defendant
                                                         11 depositions that have already been taken, completed, and closed, NIC also seeks a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 whole host of “new” discovery. First, NIC seeks leave to serve an undefined
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 records subpoena and to take a Rule 30(b)(6) deposition of the law firm of Kirtland
                                                         14 & Patrick (“K&P”), which is a non-party that NIC has known for years was co-
                                                         15 counsel with NTG on two SAC cases. (Dkt. 876 at 13-14.) Second, NIC seeks to
                                                         16 depose Scott Ferrell’s father, Wynn Ferrell. Again, Wynn Ferrell is a non-party
                                                         17 witness who NIC has known for years. (Id.) Third, NIC seeks to depose non-party
                                                         18 Daniel Bobba, a plaintiff in one of the predicate cases who NIC has also known
                                                         19 about throughout the entirety of this case (i.e., for more than four years now). (Id.)
                                                         20 And finally, NIC requests leave to start another round of crime-fraud litigation for
                                                         21 documents that were logged years ago and that include text messages relating to
                                                         22 Schoonover’s lawsuit against Vogue, which is not one of the eight cases at issue.
                                                         23 (Id. at 13, 27-30.)
                                                         24         The Special Master appropriately denied NIC’s motion for leave. As her
                                                         25 well-reasoned Order explained, there was no cause for these recalled depositions.
                                                         26 The “defendants were timely deposed prior to the discovery cut-off date” and “NIC
                                                         27
                                                         28
                                                                                                       -4-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                         Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 9 of 26 Page ID
                                                                                          #:66166


                                                           1 had an opportunity to fully examine each of these defendants . . . .” 2 (Id. at 18.)
                                                           2 NIC failed to “identif[y] any question that the witnesses either answered evasively
                                                           3 or refused to answer at their depositions” and did not even “cite any portions of
                                                           4 these witnesses’ deposition transcripts to support its motion to recall them.” (Id. at
                                                           5 19 [emphasis in original].) The Special Master was understandably concerned by
                                                           6 NIC’s failure to set forth any subjects of inquiry. That failure “demonstrates the
                                                           7 likelihood that their recalled depositions will be expansive and not proportional to
                                                           8 the needs of the case.” (Id. at 20.) Further, “[w]ithout identifying the examination
                                                           9 topics for the recalled depositions, and without explaining why those topics were not
                                                         10 covered at the initial depositions, NIC has not shown that the recalled depositions of
                                                         11 these defendants would not be duplicative of the initial depositions and other
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 evidence or that the likely benefit from the depositions outweighs the burden or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 expense of the depositions, considering the needs of the case, the amount in
                                                         14 controversy, the parties’ resources, the importance of the issues at stake in the
                                                         15 action, and the importance of the discovery in resolving the issues.” (Id. at 20-21.)
                                                         16 Rather, the Special Master reasonably found that “the recalled depositions of Nilon,
                                                         17 Schoonover, Pfleg and Demulder would significantly expand the scope of the
                                                         18 discovery, increase litigation costs to Defendants, and have the potential to harass
                                                         19 Defendants, as well.” (Id. at 21.)
                                                         20          The Special Master likewise denied NIC’s request to take the depositions of
                                                         21 K&P, Wynn Ferrell (Scott Ferrell’s father), and Daniel Bobba. As the Order
                                                         22 explained, “NIC has been aware that these third-party witnesses may possess
                                                         23 information relevant to the claims and defenses in this action since the
                                                         24 commencement of the litigation and has not been diligent in deposing them.” (Id. at
                                                         25
                                                              2
                                                         26   The Special Master did allow NIC to re-depose Baslow for “questions Baslow
                                                            improperly refused to answer at his initial deposition on privilege, work product or
                                                         27 tester defense grounds, questions logically stemming from his answers to those
                                                            questions, and questions relating to documents NIC now possesses pursuant to the
                                                         28 Court’s Orders.” (Dkt. 876 at 18.)
                                                                                                   -5-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 10 of 26 Page ID
                                                                                    #:66167


                                                          1 22.) Further, NIC failed to show that any of these depositions “legitimately flow[s]”
                                                          2 from the Court’s Orders regarding crime-fraud. (Id. at 23.) NIC did not “proffer the
                                                          3 topics for Bobba’s deposition or even suggest a few questions it might ask Bobba”
                                                          4 and “Bobba was not one of NTG’s alleged testers.” (Id.) Moreover, NIC had not
                                                          5 “shown that Bobba’s deposition will not be duplicative of other evidence and its
                                                          6 likely benefit outweighs the expense or burden of the deposition.” (Id. at 23.)
                                                          7         The Order declined NIC’s request to depose Wynn Ferrell for similar reasons.
                                                          8 NIC cited recent documents mentioning Wynn Ferrell, but “that does not change the
                                                          9 fact that NIC has known of Wynn Ferrell as a witness since the beginning of the
                                                         10 litigation.” (Id. at 24.) As with the other requests, “NIC does not proffer the topics
                                                         11 for Wynn Ferrell’s deposition or even suggest a few questions it might ask Wynn
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Ferrell” so “it is unclear how Wynn Ferrell’s deposition ‘legitimately flow[s]’ from
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 the Court’s Orders.” (Id. at 24.) Given this, and that “the upcoming depositions of
                                                         14 NTG’s four principals – as well as Defendant Baslow’s deposition -- present
                                                         15 opportunities for NIC to ask questions that it otherwise might pose to Wynn
                                                         16 Ferrell,” NIC failed to “shown that Wynn Ferrell’s deposition, either by itself or in
                                                         17 conjunction with the other discovery NIC seeks, is proportional to the needs of the
                                                         18 case; it is not.” (Id.)
                                                         19         The Special Master also correctly denied NIC’s request to depose and seek
                                                         20 documents from K&P. NIC had argued that “NTG referred cases to K&P, who
                                                         21 represented Dronkers in Kiss My Face and Demulder in Carter-Reed; and
                                                         22 ‘[w]hether NTG informed K&P of the staged nature of those suits is a significant
                                                         23 issue in this case.’” (Id.) Yet, “[w]hether NTG informed K&P of its ‘scheme’ has
                                                         24 never been an issue in this case – let alone a significant issue.” (Id. at 25.) Even
                                                         25 setting that aside, “any examination of K&P’s Rule 30(b)(6) witness regarding
                                                         26 whether NTG informed K&P of its ‘scheme’ may spawn new, unresolved and
                                                         27 distracting claims of privilege and work product protection by K&P that are unique
                                                         28 to K&P as a law firm and which are separate and distinct from NTG’s claims of
                                                                                                  -6-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 11 of 26 Page ID
                                                                                    #:66168


                                                          1 privilege and work product.” (Id.) As with its other requests, NIC knew of K&P
                                                          2 since “the start of the litigation,” failed to provide questions or topics, and its request
                                                          3 was not proportional. (Id. at 26-28.)
                                                          4         The Special Master likewise denied NIC’s tardy request for a supplemental
                                                          5 crime-fraud review. As the Order explained, “[t]en of the sixteen messages listed on
                                                          6 Defendant Schoonover’s privilege log are communications that exclusively relate to
                                                          7 Schoonover’s Vogue litigation” and the Court had already “denied NIC’s request to
                                                          8 discover Schoonover’s Vogue documents on the grounds that the Vogue case is not
                                                          9 one of the eight cases underlying the pending action and NIC’s request was tardy.”
                                                         10 (Id. at 28.) Thus, NIC’s request was barred by the law of the case. (Id.; see also
                                                         11 Dkt. 414 at 7 (“Therefore, NIC has unduly delayed seeking discovery into his case
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 against Vogue International.”) Moreover, NIC did not did not act “diligently” in
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 making the request and it was not proportional to the needs of the case. (Dkt. 876 at
                                                         14 28-29.)
                                                         15 III.    THE SPECIAL MASTER CORRECTLY DENIED NIC’S REQUEST
                                                         16         FOR ADDITIONAL DISCOVERY
                                                         17         The Special Master issued a thoughtful and legally correct Order to which
                                                         18 NIC does not raise any meritorious objections. The fact is that NIC sought
                                                         19 expansive discovery long after the discovery cutoff date without any showing of
                                                         20 good cause. Simply put, “[d]iscovery should not be extended when a party had an
                                                         21 ample opportunity to pursue the evidence during discovery.” Harris v. Computer
                                                         22 Assocs. Int'l, Inc., 204 F.R.D. 44, 45 (E.D.N.Y.2001) (collecting cases); Zest IP
                                                         23 Holdings, LLC v. Implant Direct Mfg., No. CIV. 10-0541-GPC WVG, 2013 WL
                                                         24 5211940, at *2 (S.D. Cal. Sept. 13, 2013). And all discovery must be proportional.
                                                         25 Fed. R. Civ. Proc. 26(b)(1); Nation Star Mortgage LLC v. Flamingo Trails No. 7
                                                         26 Landscape Maintenance Ass’n, 316 F.R.D. 327, 331 (D. Nev. 2016). As seen
                                                         27 below, NIC’s request did not meet these standards and did not legitimately flow
                                                         28 from this Court’s privilege orders.
                                                                                                       -7-
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 12 of 26 Page ID
                                                                                    #:66169


                                                          1         A.    The Special Master Correctly Denied NIC’s Request for Reopened
                                                          2               Depositions
                                                          3         “Courts disfavor repeat depositions, except in certain circumstances, which
                                                          4 include the ‘long passage of time with new evidence [and] new theories added to the
                                                          5 complaint.’” Barten v. State Farm Mut. Auto. Ins. Co., No.
                                                          6 CIV12399TUCCKJLAB, 2014 WL 11512606, at *2 (D. Ariz. July 8, 2014) quoting
                                                          7 Graebner v. James River Corp., 130 F.R.D. 440, 441 (N.D. Cal. 1989).
                                                          8         Requests to reopen one or two depositions are typically denied absent extreme
                                                          9 circumstances. Id. NIC’s proposal was remarkable both in number and in scope.
                                                         10 NIC seeks to reopen five depositions. By seeking to retake the depositions of
                                                         11 Schoonover, Nilon, Pfleg, Demulder, and Baslow, NIC essentially asks this Court to
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 allow it to redo almost every party deposition NIC has taken and to do so after
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 discovery has closed and after testimony from those witnesses has already been
                                                         14 provided and relied upon by the parties, their experts, and their counsel.
                                                         15         The Special Master correctly denied NIC’s request on multiple grounds. The
                                                         16 Order is correct in highlighting NIC’s failure to specify topics or even sample
                                                         17 questions. (Dkt. 876 at 20.) NIC proposed an unlimited scope for these depositions
                                                         18 and provided no specificity with regard to what it would question these witnesses
                                                         19 about. This failing, in and of itself, precludes a finding of any good cause and
                                                         20 likewise precludes a recalled deposition. In Goins v. Cty. of Merced, No.
                                                         21 113CV01245DADSKO, 2015 WL 9304749, at *4 (E.D. Cal. Dec. 22, 2015), the
                                                         22 district court refused to reopen a deposition when the moving party failed to specify
                                                         23 the questions: “The Court cannot speculate about what Plaintiffs would seek in a
                                                         24 further deposition of Defendant Hutton, and therefore is unable to find that
                                                         25 reopening the deposition of Defendant Hutton is warranted.” See also Archer v. City
                                                         26 of Taft, No. 1:12-CV-00261-AWI, 2014 WL 5216653, at *2 (E.D. Cal. Oct. 14,
                                                         27 2014) (denying request to reopen deposition when a party identifies topics but “fails
                                                         28 to explain how they bear on the questions presented in this litigation.”).
                                                                                                   -8-
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 13 of 26 Page ID
                                                                                    #:66170


                                                          1         The same lack of specificity is similarly fatal to NIC’s argument that
                                                          2 depositions should be reopened due to privilege issues. As to “Defendants Nilon,
                                                          3 Spoonover, Pfeg and Demulder, NIC has not identified any question that the
                                                          4 witnesses either answered evasively or refused to answer at their depositions.” (Dkt.
                                                          5 876 at 19 [emphasis in original].) Like the party seeking to reopen depositions in
                                                          6 Ispat Inland, Inc. v. Kemper Envtl., Ltd., No. 05 CIV 5401 BSJ HBP, 2007 WL
                                                          7 2197892, at *4 (S.D.N.Y. July 31, 2007), NIC “makes a broad brush challenge to []
                                                          8 assertion of privilege” but does “not specify the [] witnesses who allegedly invoked
                                                          9 privilege improperly, nor does it identify the specific invocations of privilege that it
                                                         10 claims were improper.” That is insufficient. “[T]he party challenging the
                                                         11 invocation of a privilege must, at least, identify what testimony is in issue and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 explain why it believes the assertion of privilege is improper.” Id. Without “this
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 information, it is simply impossible to begin to assess” a privilege challenge. Id.
                                                         14         Nor did NIC have any other valid justification for reopening the depositions.
                                                         15 NIC now argues generally that the five depositions were taken two years ago, that it
                                                         16 has “new evidence” for those depositions, and that NTG has injected a “tester”
                                                         17 defense into the case. (Dkt. 881 at 14-16.) But NIC does not identify the specific
                                                         18 evidence it did not have before, and it most certainly does not explain how this new
                                                         19 evidence is connected to or otherwise relevant to further testimony from each of the
                                                         20 specific witnesses it seeks to re-depose. NIC also fails to explain how the “tester”
                                                         21 defense is likely to elicit new testimony from witnesses who were already deposed
                                                         22 on those issues. Hence, as the Special Master correctly found, none of these
                                                         23 positions have merit.
                                                         24         NIC claims that a “significant amount of time has passed since NIC deposed
                                                         25 all of these witnesses” in the summer of 2017. But two years is hardly a significant
                                                         26 “passage of time” for deposition testimony in modern litigation, particularly
                                                         27 complex litigation in federal court. If it were, most lay witnesses in complex cases
                                                         28 would be deposed multiple times at great waste and delay. Moreover, it is NIC that
                                                                                                  -9-
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 14 of 26 Page ID
                                                                                    #:66171


                                                          1 has repeatedly requested more and more discovery while also seeking to delay the
                                                          2 trial date in this matter. (Dkt. 415-1.)
                                                          3         Nor do “new documents” in and of themselves justify reopening a deposition.
                                                          4 NIC argues it has additional documents now due to subsequent productions per this
                                                          5 Court’s rulings. But that is always true when a party takes a deposition before all
                                                          6 discovery is complete. Bookhamer v. Sunbeam Products Inc., No. C 09-6024 EMC
                                                          7 (DMR), 2012 WL 5188302, *3 (N.D. Cal. 2012) (“Defendant had ample
                                                          8 opportunity to obtain the information that it seeks ... [and] chose to depose
                                                          9 [Plaintiff] relatively early in discovery, rather than wait ... until after the Oklahoma
                                                         10 state court ruled on Defendant's motion to obtain ... documents”); Love v.
                                                         11 Permanente Med. Grp., No. C-12-05679 WHO (DMR), 2014 WL 491257, at *2
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 (N.D. Cal. Feb. 4, 2014) (Denying motion to reopen depositions when “Defendants
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 have had fair opportunity to obtain the information they now seek. They chose to
                                                         14 schedule both of Plaintiff's prior depositions relatively early in discovery . . . .”);
                                                         15 E.E.O.C. v. Prod. Fabricators Inc., 285 F.R.D. 418, 422-23 (D. Minn. 2012)
                                                         16 (Defendants chose to depose Plaintiff “early in the discovery period, and in spite of
                                                         17 the ongoing dispute about the production of various documents, ... knowing full well
                                                         18 that the eventual production of such documents might produce new information that
                                                         19 Defendants might wish to ask ... about”); Eaton Corp. v. Weeks, No. 13-12392, 2014
                                                         20 WL 700466, *3 (E.D. Mich. 2014) (“the Court may deny leave to conduct a second
                                                         21 deposition of the witness even if relevant documents are produced subsequent to the
                                                         22 deposition if the party taking the deposition ... chose to conduct the deposition prior
                                                         23 to the completion of document discovery”) (citations omitted).
                                                         24         In any event, the issue is not whether a party can point to some “new”
                                                         25 document that it might conceivably question a witness about at a recalled
                                                         26 deposition. Rather, the question is whether the “new” evidence justifies reopening
                                                         27 the deposition. Accordingly, courts routinely refuse to reopen depositions when
                                                         28 parties fail to specify what is in a “new” document that warrants further
                                                                                                     - 10 -
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 15 of 26 Page ID
                                                                                    #:66172


                                                          1 examination, or when they merely point to “new evidence” that relates to a subject
                                                          2 the deponent already testified about. Arminak v. Arminak & Assocs., LLC, No. CV
                                                          3 16-3382 JAK (SSX), 2017 WL 10403032, at *5 (C.D. Cal. May 23, 2017); Barten v.
                                                          4 State Farm Mut. Auto. Ins. Co., No. CIV12399TUCCKJLAB, 2014 WL 11512606,
                                                          5 at *3 (D. Ariz. July 8, 2014.) That is particularly true when a moving party, such as
                                                          6 NIC does here, “fail[s] to explain in even general terms how” the prior deposition
                                                          7 testimony “was inadequate or insufficient.” Goins v. Cty. of Merced, No.
                                                          8 113CV01245DADSKO, 2015 WL 9304749, at *3 (E.D. Cal. Dec. 22, 2015).
                                                          9         Again, NIC does not even specify what documents it wishes to use for
                                                         10 questioning in these reopened depositions, much less show that those documents and
                                                         11 the information in them open up entirely new areas of inquiry that it could not have
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 previously explored. For example, NIC’s motion frequently mentions the text
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 exchange between Baslow and Schoonover at SCHOONOVER00083 et al. (Dkt.
                                                         14 881 at 23.) Those documents were produced to NIC on September 5, 2018. If NIC
                                                         15 were to offer that as the basis for subjecting Schoonover to a third deposition and
                                                         16 Baslow to a second deposition, NIC could not possibly show that it was diligent in
                                                         17 seeking to reopen the depositions. Not only did NIC wait over one year, but NIC
                                                         18 abandoned a request to reopen the Non-NTG Defendants’ (including Schoonover’s)
                                                         19 depositions.
                                                         20         NIC’s position that NTG has somehow added a “tester” affirmative defense
                                                         21 which justifies reopening depositions is without merit. The “tester” issue has
                                                         22 always existed in this litigation. Indeed, NIC’s May 10, 2016, Second Amended
                                                         23 Complaint refers to NTG’s argument regarding the use of “tester plaintiffs.” (Dkt.
                                                         24 92, ¶ 313.) Moreover, NIC asked about the “tester” issue at numerous depositions
                                                         25 that were taken and completed years ago. (Pfleg Tr. at 60:19-61:8; Torres Tr. at
                                                         26 59:14-21; Nilon Tr. at 128:8-17.) As the Special Master noted, Schoonover has
                                                         27 already been deposed twice “and NIC has not shown that he, Nilon or Demulder
                                                         28 refused to answer any question on privilege grounds or that NIC has not been
                                                                                                  - 11 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 16 of 26 Page ID
                                                                                    #:66173


                                                          1 diligent in examining these three defendants on privilege or tester issues.” (Dkt. 876
                                                          2 at 21.) Pfleg was not even “one of NTG’s alleged testers” and so “cannot testify
                                                          3 regarding the tester defense.” (Id.) Moreover, as the Special Master noted, “NIC
                                                          4 will have the opportunity to obtain pertinent information relating to the tester
                                                          5 defense from Defendant Baslow.” (Dkt. 876 at 21.) NIC cannot claim that an issue
                                                          6 that NIC specifically identified in its own pleadings and about which it already
                                                          7 questioned witnesses somehow justifies reopening depositions.
                                                          8         Finally, NIC claims that “[t]he Special Master’s order also conflicts with this
                                                          9 Court’s order in Docket No. 753 because she denied NIC discovery from the tester
                                                         10 plaintiffs regarding their tester defense” when the Court indicated that discovery
                                                         11 would not be limited to documents. (Dkt. 881 at 15.) But the Special Master did
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 not deny discovery based on the form of discovery sought. She denied discovery
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 because NIC failed to establish that it was entitled to recalled depositions. NIC was
                                                         14 not diligent, the discovery sought did not “legitimately flow” from the Court’s order,
                                                         15 and it was not proportional to the case. (Dkt. 876 at 18-21.) The Special Master
                                                         16 clearly did not limit NIC to documentary evidence given that the Order does allow a
                                                         17 recalled deposition of Baslow, albeit subject to limitations. Thus, NIC’s claim that
                                                         18 the Order is contrary to Docket 753 is without merit.
                                                         19         Accordingly, the Special Master was correct in denying NIC’s request for
                                                         20 recalled depositions.
                                                         21         B.    The Special Master Correctly Found that NIC Has Not Shown
                                                         22               Good Cause for Discovery from Kirtland & Packard
                                                         23         The Special Master correctly rejected NIC’s request for belated discovery
                                                         24 against K&P for multiple reasons. Supra.Part.II. NIC has known of K&P’s role
                                                         25 since the inception of this case, and NIC could have sought discovery from it. (Dkt.
                                                         26 876 at 25.) Even setting that aside, interactions with NTG and K&P have “never
                                                         27 been an issue in this case – let alone a significant issue.” (Id. at 25.) While NIC
                                                         28 tries to shoehorn them into relevancy by claiming they go to NTG’s “mental state”
                                                                                                   - 12 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 17 of 26 Page ID
                                                                                    #:66174


                                                          1 (Dkt. 881 at 20), the Special Master recognized that “it just as easily can be
                                                          2 characterized as discovery into whether K&P ‘conspired’ with NTG to violate
                                                          3 RICO.” (Id.) This, of course, opens up “new, unresolved and distracting claims of
                                                          4 privilege and work product protection by K&P that are unique to K&P as a law firm
                                                          5 and which are separate and distinct from NTG’s claims of privilege and work
                                                          6 product.” (Dkt. 876 at 25.) And, as with every other discovery request, NIC failed
                                                          7 to show that the request flowed from this Court’s prior privilege orders. (Id.)
                                                          8         The Special Master was correct on all counts. NIC claims it “has diligently
                                                          9 pursued the K&P deposition because the topics for discussion at that deposition
                                                         10 arise out of the privilege orders” (Dkt. 881), but NIC has not provided any topics or
                                                         11 questions. The fact is that NIC has been making allegations about K&P for years.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 (Dkt. 92, ¶¶ 205; 232-34; see also Dkt. 94-18 at 28-29, 44.) Likewise, NIC’s
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 briefing throughout this case has frequently discussed K&P. (See Dkt. 292-1 at 53,
                                                         14 63; Dkt. 264-2, ¶¶ 243, 244, 255, 265.) In fact, NIC was even discussing NTG’s
                                                         15 “Wiretap Referrals” to K&P over two years ago. (Dkt. 264-2, ¶ 265.)
                                                         16         NIC claims that the Special Master “speculates that the deposition should not
                                                         17 proceed because K&P may raise privilege objections,” then “that speculation is not
                                                         18 a valid basis to deny NIC’s request.” (Dkt. 881 at 21.) Whether a law firm not
                                                         19 involved in this case will assert privilege over facially privileged litigation
                                                         20 documents is not “speculation,” it is self-evident. NIC claims that “[t]he Court’s
                                                         21 orders regarding privilege related to K&P are clear” (id. at 21), but there are no such
                                                         22 orders. The Court did not “overrule” privilege en mass. Rather, there are specific
                                                         23 rulings on specific documents. Because NIC never subpoenaed K&P, no document
                                                         24 over which K&P asserts attorney-client privilege or work product protection has
                                                         25 been subject to a privilege challenge. NIC may point to prior rulings, but K&P is
                                                         26 not a party to this litigation and had no involvement in the privilege motions. “It is
                                                         27 axiomatic that law of the case requires an identity of the parties to be bound.”
                                                         28
                                                                                                      - 13 -
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 18 of 26 Page ID
                                                                                    #:66175


                                                          1 United States v. Canamari, 978 F.2d 1266 (9th Cir. 1992). Thus, K&P will not be
                                                          2 bound by any prior decisions on privilege.
                                                          3         The Special Master also properly recognized that what NIC is proposing is
                                                          4 more costly discovery and more fights over privilege with a new non-party law firm.
                                                          5 The Special Master’s Order was thus correct in finding that there is no good cause
                                                          6 for that discovery, it does not legitimately flow from this Court’s Order, and it is
                                                          7 disproportionate to the needs of this case.
                                                          8         C.     The Special Master Correctly Found that NIC Has Not Shown
                                                          9                Good Cause to Depose Wynn Ferrell
                                                         10         The Special Master correctly found that there was not good cause to grant a
                                                         11 deposition of Scott Ferrell’s father, Wynn Ferrell. (Dkt. 876 at 23-24.) NIC did not
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 specify any questions or topics for Wynn Ferrell’s deposition. Nor does NIC claim
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 that it only recently learned that Wynn Ferrell might be a witness in this case. After
                                                         14 all, “Wynn Ferrell” is the first entry on NIC’s initial disclosure listing individuals it
                                                         15 claimed were “likely to possess knowledge of relevant events or facts, including,
                                                         16 inter alia, facts surrounding: (1) NTG's acquisition of clients . . .” (Dkt. 94-18 at
                                                         17 44.) NIC’s First Amended Complaint also referred to Wynn Ferrell. (Dkt. 30, ¶¶
                                                         18 217, 248, 251. And NIC even discussed Wynn Ferrell in its crime-fraud motion.
                                                         19 (Dkt. 292 at 15 16, 67; see also Dkt. 403 at 14 (NIC’s opposition to MSJ discussing
                                                         20 Wynn Ferrell); Dkt. 473 at 7 (NIC objection claiming that “NTG’s plaintiff clients
                                                         21 were in close contact with NTG agents Baslow and Wynn Ferrell immediately
                                                         22 before their calls.”)
                                                         23         NIC points to the fact that it now has some documents that mention Wynn
                                                         24 Ferrell. (Dkt. 881 at 19.) But “[e]ven if Wynn Ferrell were mentioned in a
                                                         25 document recently produced by Defendants, that does not change the fact that NIC
                                                         26 has known of Wynn Ferrell as a witness since the beginning of the litigation.” (Dkt.
                                                         27 876 at 24.) NIC told the Special Master it “reasonably delayed seeking a deposition
                                                         28 of Wynn Ferrell until after the privilege rulings for a number of reasons.” (Dkt.
                                                                                                    - 14 -
                                                                                    OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                       FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 19 of 26 Page ID
                                                                                    #:66176


                                                          1 854-1 at 21.) This is a post hoc pretense: if NIC was actually planning on taking
                                                          2 Wynn Ferrell’s deposition after the Omnibus ruling, it would have said that before
                                                          3 now. Nothing in the Omnibus ruling or in a recent document production shows any
                                                          4 need for a post-cutoff deposition. Indeed, two of the documents cited by NIC,
                                                          5 NTG007983 and NTG015268, came within the Court’s June 12, 2018, Order and
                                                          6 were produced over one year ago. (Dkt. 659 at 22.) Thus, even if NIC did argue
                                                          7 that new documents justified a deposition (which NIC does not), NIC would not be
                                                          8 able to show reasonable diligence in seeking that deposition more than a year after
                                                          9 those documents were produced to it. This is particularly true because, as the
                                                         10 Special Master noted, NIC will be able to depose Baslow and can thus direct
                                                         11 questions to him. (Dkt. 876 at 23.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Accordingly, the Special Master correctly denied NIC’s request to depose
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Wynn Ferrell.
                                                         14         D.    The Special Master Correctly Found that NIC Has Not Shown
                                                         15               Good Cause to Depose Daniel Bobba
                                                         16         NIC sought leave to depose Daniel Bobba, the plaintiff in Morales, et al. v.
                                                         17 Magna, Inc., et al., No. 3:10-cv-1601-EDL (N.D. Cal. filed Apr. 14, 2010) and a
                                                         18 non-party witness that NIC has always known about. NIC failed to show that it was
                                                         19 reasonably diligent in seeking Bobba’s deposition. NIC has long known of Bobba.
                                                         20 (Dkt. 92, ¶¶ 265-281, 375(b), 378; Dkt. 63-6 (Bobba declaration); Dkt. 90 at 3.)
                                                         21 Over three years ago, NIC was citing Bobba as supporting its theories, claiming that
                                                         22 “Bobba’s public statements corroborate NTG’s admission concerning ‘tester’
                                                         23 plaintiffs in CLRA matters, and affirm that NTG had its clients take certain actions
                                                         24 to build contrived cases.” (Dkt. 71 at 6.) NIC claims it has “obtained Bobba’s
                                                         25 receipt revealing Bobba’s declaration and representations NTG made to the Court
                                                         26 were false. See NTG011063” (Dkt. 881 at 17), but NIC was making the same
                                                         27 argument based on the same receipt in 2017. (Dkt. 291-1 at 70.)
                                                         28
                                                                                                     - 15 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 20 of 26 Page ID
                                                                                    #:66177


                                                          1         NIC’s only excuse to the Special Master for not taking Bobba’s deposition
                                                          2 within the discovery time limit was NIC’s claim that “NIC did not know Mr.
                                                          3 Bobba’s whereabouts early in this case.” (Dkt. 854-3, ¶ 12.) The Special Master
                                                          4 properly rejected this as NIC failed to make any showing of diligence in attempting
                                                          5 to locate Bobba. (Dkt. 876 at 22.) NIC now contends that whether it could have
                                                          6 “deposed Bobba earlier is irrelevant” because it is asking now. (Dkt. 881 at 17-18.)
                                                          7 But, as the Special Master correctly found, NIC has not shown that the Bobba
                                                          8 deposition legitimately flows from the Court’s recent privilege orders. (Dkt. 876 at
                                                          9 23-24.) NIC also offers no proposed topics or questions for Bobba’s deposition and
                                                         10 while NIC discusses documents related to the Manga matter, NIC has been making
                                                         11 such allegations for years and “Bobba regarding his role as plaintiff in Magna are
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 already in the record and have been the subject of discovery.” (Id. at 23.)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         In sum, the Special Master was correct in denying NIC leave to take a belated
                                                         14 deposition from Bobba.
                                                         15         E.    The Special Master Correctly Denied NIC’s Request for Leave to
                                                         16               File Yet Another Crime-Fraud Motion
                                                         17         NIC also sought leave to file another crime-fraud motion based on documents
                                                         18 that were logged years ago. As the Special Master found, this request was both
                                                         19 procedurally improper and substantively without merit.
                                                         20         First, the request is procedurally barred by the law of the case doctrine and
                                                         21 NIC’s lack of diligence. In April 2017, sixteen (16) months after this lawsuit was
                                                         22 initiated, NIC filed its crime-fraud motion seeking the production or in camera
                                                         23 review of 1,047 documents from Defendants’ privilege log. (See Dkt. 291-1.) NIC
                                                         24 then filed its Supplemental Memorandum in Support of the Crime-Fraud Motion,
                                                         25 adding more documents from that privilege log. Specifically, NIC asked for an
                                                         26 order compelling production of an “additional 649 documents now listed in NIC’s
                                                         27 (Supplemental) Appendix C,” or that those documents be added to the in camera
                                                         28
                                                                                                     - 16 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 21 of 26 Page ID
                                                                                    #:66178


                                                          1 review. (See Dkt. 294 at 2:3-6 (seeking disclosure of 1,696 privileged documents in
                                                          2 total).)
                                                          3        After dozens of filings and multiple orders by the Special Master, the Court,
                                                          4 and even the Ninth Circuit Court of Appeals, NIC’s Omnibus motion is resolved.
                                                          5 (Dkts. 788; 820). Now NIC seeks to file another crime-fraud motion regarding
                                                          6 documents on the same privilege log that NIC challenged over two years ago.
                                                          7 NIC’s challenges to that privilege log have already been addressed and the rulings
                                                          8 are the law of the case on NIC. United Steel Workers of Am. v. Retirement Income
                                                          9 Plan for Hourly-Rated Employees of ASARCO, Inc., 512 F.3d 555, 564 (9th Cir.
                                                         10 2008).
                                                         11        NIC also specifically seeks discovery of “Schoonover’s lawsuit against
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Vogue International (a non-SAC case)[.]” The law of the case doctrine is doubly
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 applicable in this regard because the Court already denied NIC’s request for
                                                         14 discovery regarding that exact case. More specifically, the Court ruled:
                                                         15        The Court finds that further discovery is not proportional to the needs
                                                         16        of the case. First, NIC has not sufficiently connected these new matters
                                                         17        to its existing RICO allegations. With respect to Pfleg, NIC has not
                                                         18        shown that discovery into four additional lawsuits will yield evidence
                                                         19        of RICO activity. Mere participation in multiple lawsuits — without
                                                         20        more — is insufficient to show a pattern of racketeering activity. And,
                                                         21        with respect to Schoonover, NIC knew from his statements to Baker
                                                         22        that he had been involved in multiple cases. See Docket No. 291-6 ¶¶
                                                         23        18(d), (g). Therefore, NIC has unduly delayed seeking discovery into
                                                         24        his case against Vogue International.
                                                         25 (Dkt. 414 at 7 (emphasis added).)
                                                         26        As the Special Master correctly found, “[t]hat Order is the law of the case.”
                                                         27 (Dkt. 876 at 28.) Moreover, that ruling was made over two years ago. If by July
                                                         28 2017, NIC had already “unduly delayed” in seeking discovery regarding the Vogue
                                                                                                - 17 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 22 of 26 Page ID
                                                                                    #:66179


                                                          1 case, then seeking discovery in October 2019 is even less acceptable. 3 Thus, the
                                                          2 Special Master was correct in denying NIC’s request. (Dkt. 876 at 29.)
                                                          3         NIC’s only excuse for attempting to supplement its Omnibus motion over two
                                                          4 years after filing and after the motion has already been decided is its claim that
                                                          5 “documents revealed new information indicating that the messages NIC was unable
                                                          6 to obtain in 2012 are highly relevant to the merits of NIC’s RICO claims against
                                                          7 NTG and Schoonover.” (Dkt. 881 at 23.) That is unsupported, which can be seen in
                                                          8 the fact that NIC was discussing the very first document on its Appendix,
                                                          9 SCHOONOVER00066, back in 2017. (NIC Appendix A at 1; Dkt. 392 at 7; Dkt.
                                                         10 496 at 20.) If NIC wanted to bring a privilege challenge regarding these documents,
                                                         11 it should have done so in its Omnibus motion.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Accordingly, the Special Master was correct in denying NIC’s request for
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 leave to file another crime-fraud motion.
                                                         14         F.     The Special Master Correctly Found that the Discovery NIC Seeks
                                                         15                is Disproportionate to the Amount in Controversy and Importance
                                                         16                of the Issues
                                                         17         The Special Master correctly recognized that NIC sought expansive discovery
                                                         18 that will not be “significant to resolving the issues in the case.” (Dkt. 876 at 31.)
                                                         19 Federal Rule of Civil Procedure 26(b)(1) requires district courts to consider whether
                                                         20 discovery is “proportional to the needs of the case, considering the importance of the
                                                         21 issues at stake in the action, the amount in controversy, the parties’ relative access to
                                                         22 relevant information, the parties’ resources, the importance of the discovery in
                                                         23
                                                         24   3
                                                                NIC takes the position that “whether those messages relate to the Vogue [matter] is
                                                         25   irrelevant” because “even if the communications centered around the Vogue matter,
                                                              they would still be direct evidence of NIC’s conspiracy claim against Schoonover
                                                         26   and contextual evidence to explain later communications determined relevant to the
                                                              Himalaya matter.” (Dkt. 881 at 26.) NIC misses the point. It is the law of the case
                                                         27   that NIC was not diligent is seeking discovery regarding Vogue. As a result, NIC
                                                              cannot, by definition, be diligent in later seeking Vogue documents two years after
                                                         28   that ruling.
                                                                                                      - 18 -
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 23 of 26 Page ID
                                                                                    #:66180


                                                          1 resolving the issues, and whether the burden and expense of the proposed discovery
                                                          2 outweighs its likely benefit.” Fed. R. Civ. Proc. 26(b)(1); Nation Star Mortgage
                                                          3 LLC v. Flamingo Trails No. 7 Landscape Maintenance Ass’n, 316 F.R.D. 327, 331
                                                          4 (D. Nev. 2016).
                                                          5         Earlier this year, the Court held quite clearly that “the burdens imposed by
                                                          6 this litigation are not justified by the amount in controversy” and that “the amount in
                                                          7 controversy is not so high as to validate unending discovery, nor is it so high as to
                                                          8 justify the substantial burden placed on the parties and the Court by the discovery at
                                                          9 issue in this motion [seeking in camera review.]” (Dkt. 788 at 13.) As the Court
                                                         10 explained ultimately, the “Court must draw a line past which discovery is no longer
                                                         11 proportional to the needs of the case.” (Dkt. 788 at 15.)
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         The Court drew that line on March 19, 2019. (Dkt. 788.) NIC claims “[t]hat
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 order does not apply to NIC’s requests here” because “[i]t was based primarily on
                                                         14 the burdens imposed on the Court itself by specific discovery.” (Dkt. 881 at 28.)
                                                         15 Indeed, NIC reads the order as supporting more discovery since, according to NIC,
                                                         16 “the Court essentially declined in camera review because it believed resources
                                                         17 would be better spent on post-privilege discovery.” (Dkt. 881 at 29.) This Court is,
                                                         18 of course, familiar with its own orders. Suffice to say, the same considerations
                                                         19 outlined in this Court’s proportionality analysis still apply. (See generally Dkt. 788
                                                         20 at 10-17.) NIC seems to have interpreted this Court’s holding that “[t]he burdens
                                                         21 imposed by this litigation are not justified by the amount in controversy” (id. at 13)
                                                         22 as an invitation to impose more burdens via “post-privilege discovery” (Dkt. 881 at
                                                         23 28). But nothing in the order supports that reading. (See generally Dkt. 788.)
                                                         24         NIC’s current motion seeks to redo almost every party deposition that has
                                                         25 been taken and to open up at least three new discovery fronts by seeking discovery
                                                         26 from K&P, Wynn Ferrell, and Dan Bobba. The Special Master summed up the
                                                         27 current circumstances perfectly:
                                                         28
                                                                                                     - 19 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 24 of 26 Page ID
                                                                                    #:66181


                                                          1         Gauging the parties’ future conduct by their past conduct, it is
                                                          2         apparent that the upcoming depositions of Defendant NTG’s four
                                                          3         principals and Defendant Baslow may lead to new discovery disputes
                                                          4         that require judicial attention and may affect the date by which this
                                                          5         action can be brought to trial. Similarly, the question of whether NIC
                                                          6         may conduct a Rule 30(b)(6) deposition of Defendant NTG may
                                                          7         require judicial attention and may affect the date by which this action
                                                          8         can be brought to trial. Expanding the discovery as NIC proposes by
                                                          9         recalling four more defendants for second depositions; conducting
                                                         10         depositions of three third-party witnesses, including a law firm that
                                                         11         may have its own claims of privilege and work product distinct from
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NTG’s claims; and serving a subpoena for documents on a third-party
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         law firm will result in even more discovery disputes, increase the
                                                         14         burden on the Court, and increase the burden and expense to the
                                                         15         parties, and perhaps delay the trial beyond 2020. The burden, time and
                                                         16         expense of the proposed discovery and its likely attendant discovery
                                                         17         disputes undercut any claim that the discovery is proportional.
                                                         18 Id. at 876 at 31.
                                                         19         Here, there is no question that NIC’s additional discovery will be exorbitantly
                                                         20 expensive, both in terms of judicial and party resources, and in terms of non-party
                                                         21 inconvenience and money. NIC seeks to reopen five depositions that it completed
                                                         22 and closed. This, in and of itself, would be a significant imposition for witnesses
                                                         23 and multiple counsel to review prior testimony, prepare for the deposition, and
                                                         24 attend the deposition. Given that this case has four sets of separate counsel, the cost
                                                         25 of those depositions could easily reach six figures.
                                                         26         NIC claims that its proposed additional discovery does not require the Court
                                                         27 to take specific action. (Dkt. 881 at 29.) Proportionality is not limited to judicial
                                                         28 resources. But even if it was, as experience has taught, subsequent litigation from
                                                                                                   - 20 -
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 25 of 26 Page ID
                                                                                    #:66182


                                                          1 those depositions is a virtual certainty. Indeed, this is the second time Defendants
                                                          2 have been put upon to defend against NIC seeking to reopen these depositions.
                                                          3 (Dkt. 518.) Two additional factors make future litigation likely. First, NIC has
                                                          4 categorically refused to indicate the questions, or even subject of questions, it seeks
                                                          5 to ask. Second, NIC clearly has an expansive view of the rulings to date on crime-
                                                          6 fraud and implied waiver (which has to be narrowly construed). Accordingly, there
                                                          7 is an overwhelming likelihood that recalled depositions will also result in substantial
                                                          8 motion practice.
                                                          9         Beyond the cost, there is great substantive prejudice to Defendants. Singleton
                                                         10 v. Hedgepath, No. 1:08-CV-00095-AWI, 2015 WL 1893982, at *1 (E.D. Cal. Apr.
                                                         11 24, 2015) (“The court may also consider the prejudice to the party opposing the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 modification.”). First, the discovery is all but certain to derail the November 3,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 2020, trial date. NIC’s request for additional discovery is tantamount for a “do
                                                         14 over” of all discovery. NIC’s request is for depositions without limitation, which all
                                                         15 but guarantees broad and over-reaching depositions. That has two affects. First, it
                                                         16 makes substantial motion practice highly likely. Second, it potentially means that
                                                         17 expert discovery will have to be redone. After all, the reason for conducting lay
                                                         18 discovery before experts are deposed is so that experts assess lay depositions in
                                                         19 forming their opinions. These, taken together, make it likely that if NIC is granted
                                                         20 leave, the parties will be litigating discovery on November 3, 2020, conducting trial.
                                                         21 “[P]rejudice to the non-moving party can occur when the trial is delayed, additional
                                                         22 costs will be incurred, and major alterations in trial tactics and strategy will result.”
                                                         23 Morris v. Sutton, No. 117CV01488AWISAB, 2019 WL 2994291, at *6 (E.D. Cal.
                                                         24 July 9, 2019).
                                                         25         Against this cost, there is no attendant benefit in the nonspecific discovery
                                                         26 that NIC seeks. As for the reopened depositions, NIC had a full and fair opportunity
                                                         27 to depose those witnesses. It closed each of the depositions after asking its
                                                         28 questions. NIC initially sought to reopen the depositions in late 2017, then
                                                                                                   - 21 -
                                                                                  OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                     FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
                                                   Case 8:15-cv-02034-JVS-JCG Document 888 Filed 01/13/20 Page 26 of 26 Page ID
                                                                                    #:66183


                                                          1 abandoned the effort. The other discovery NIC seeks is from individuals or entities
                                                          2 it has known of for years and simply chose not to depose. As the Special Master
                                                          3 observed, NIC has already obtained extensive discovery. (Dkt. 876 at 30-31.) It has
                                                          4 taken 22 individual and 10 expert depositions and has received well over 26,000
                                                          5 pages of documents just from NTG. (Dkt. 788 at 14-15.) Since this Court’s
                                                          6 reconsideration ruling, NIC has received documents pursuant to the crime-fraud
                                                          7 order, which it claims in conclusory fashion throughout its motion are “highly
                                                          8 probative” and “highly relevant.” See Abbott v. Wyoming Cty. Sheriff’s Office, 2017
                                                          9 WL 2115381, at *2 (W.D.N.Y. May 16, 2017) (considerations of proportionality
                                                         10 can include reviewing whether discovery production has reached a point of
                                                         11 diminishing returns); Alaska Elec. Pension Fund v. Bank of Am. Corp., 2016 WL
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 6779901, at *3 (S.D.N.Y. Nov. 16, 2016) (“Rule 26(b)(1)’s proportionality
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 requirement means [that a document’s] ‘marginal utility’ must also be considered.”)
                                                         14 (citations omitted); Updike v. Clackamas County, No. 3:15-CV-00723-SI, 2016 WL
                                                         15 111424, at *1 (D. Or. Jan. 11, 2016) (“But at some point, discovery yields only
                                                         16 diminishing returns and increasing expenses.”).
                                                         17         Accordingly, the Special Master was correct in holding that NIC’s request is
                                                         18 not proportionate to the amount in controversy or the issues in this case.
                                                         19 IV.     CONCLUSION
                                                         20         For all of the foregoing reasons, NIC’s objections should be overruled, and
                                                         21 the Court should order NIC to take the depositions of the four NTG attorneys so that
                                                         22 discovery can be completed and the parties can move forward with addressing pre-
                                                         23 trial matters and prepare for and proceed to trial on November 3, 2020.
                                                         24 Dated: January 13, 2020                 CALLAHAN & BLAINE, APLC
                                                         25
                                                                                                    By: /s/ David J. Darnell
                                                         26                                            David J. Darnell
                                                                                                       James M. Sabovich
                                                         27                                            Attorneys for Defendants Newport Trial
                                                                                                       Group and Scott J. Ferrell
                                                         28
                                                                                                     - 22 -
                                                                                 OPPOSITION TO NIC’S OBJECTIONS RE: NIC’S MOTION
                                                                                    FOR LEAVE TO TAKE ADDITIONAL DISCOVERY
